DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  Lines 2-3 of claim 11 recite “causes the computer to an image generation and transmission method”. Lines 2-3 of claim 12 recite “causes the computer to an image reception method”. The word “perform” or “execute” should be added between “to” and “an” for grammatical correctness. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an image transmission apparatus”
“an image reception apparatus” 
“an image data generation section configured to generate image data representing a downscaled image obtained by downscaling an original image”
“an additional data generation section configured to generate additional data on a basis of the original image, the additional data being unidentifiable by the image data alone”
“a data transmission section configured to transmit the image data and the additional data”
“a data reception section configured to receive the image data and the additional data”
“an upscaling section configured to generate an upscaled image on a basis of the image data and the additional data, the upscaled image being higher in resolution than the downscaled image”
“a display control section configured to cause the upscaled image to be displayed”
“a feature quantity data generation section configured to generate feature quantity data indicative of at least either a feature quantity of the original image or a feature quantity that is a parameter used for encoding the downscaled image”
“a feature quantity data generation section” 
“a super-resolution processing method data generation section”
“an image data generation section configured to generate image data representing a downscaled image obtained by downscaling an original image”
“an additional data generation section configured to generate additional data on a basis of the original image, the additional data being unidentifiable by the image data alone”
“a data transmission section configured to transmit the image data and the additional data to an image reception apparatus including an upscaling section and a display control section”
“a data reception section configured to receive image data and additional data from an image transmission apparatus including an image data generation section”
“an additional data generation section”
“a data transmission section”
“an upscaling section configured to generate an upscaled image on a basis of the image data and the additional data, the upscaled image being higher in resolution than the downscaled image”
“and a display control section configured to cause the upscaled image to be displayed”
in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Navarrete Michelini (U.S. Publication 2019/0166379) in view of Menachem (U.S. Publication 2018/0183998). 

As to claim 1, Navarrete Michelini discloses an image transmission/reception system comprising: 
an image transmission apparatus (fig. 5; p. 5, sections 0081 and 0089-0096; the encoding device transmits its output image, making it an image transmission apparatus); 
and an image reception apparatus (fig. 7; p. 5, section 0098-0099; the decoding device receives the transmitted image, making it an image reception apparatus), 
wherein the image transmission apparatus includes
an image data generation section configured to generate image data representing a downscaled image obtained by downscaling an original image (fig. 5, element 510; p. 5, section 0083), 
an additional data generation section configured to generate additional data on a basis of the original image (fig. 5, element 530; p. 5, sections 0085-0087; the parameter extractor generates further data on the basis of the input high-resolution image, such as data regarding content of the image), 
and a data transmission section configured to transmit the image data and the additional data (fig. 5, element 550; p. 5, section 0089; the muxer transmits both image data and additional parameter data), 
and the image reception apparatus includes a data reception section configured to receive the image data and the additional data (fig. 7, element 710; p. 5, section 0100; the demuxer receives the data stream, making it a data reception section), 
an upscaling section configured to generate an upscaled image on a basis of the image data and the additional data, the upscaled image being higher in resolution than the downscaled image (fig. 7, element 740; p. 6, section 0104; the upscaler upscales the image based on the received low-resolution image and the additional parameter data, creating a higher-resolution image than the received low-resolution downscaled image).
Navarrete Michelini does not expressly disclose, but Menachem does disclose the additional data being unidentifiable by the image data alone (p. 4-5, section 0033; p. 5, section 0035; additional data/metadata includes classification data, which may or may not be identifiable by downscaled image data, as well as an downscaling ratio, scaling method, and processing that has occurred on the image, which would not be identifiable by image data), and a display control section configured to cause the upscaled image to be displayed (fig. 2, element 280; p. 5, section 0036; p. 6, section 0044; p. 10, section 0082; output data is displayed). The motivation for this is to aid in the scaling process (p. 5, section 0035) and allow a user to choose and look at images or video data in the system (p. 6, section 0044). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Navarrete Michelini to have the additional data be unidentifiable by the image data alone and cause the upscaled image to be displayed in order to aid in the scaling process and allow a user to choose and look at images or video data in the system as taught by Menachem.

As to claim 2, Navarrete Michelini discloses wherein the additional data generation section includes a feature quantity data generation section configured to generate feature quantity data indicative of at least either a feature quantity of the original image or a feature quantity that is a parameter used for encoding the downscaled image (fig. 5, element 530; p. 3, sections 0041-0044; p. 5, sections 0085-0086; classification data of the original image, which reads on feature quantity data of the original image, is generated by the parameter extractor), the data transmission section transmits the additional data including the feature quantity data (fig. 5, element 550; p. 3, section 0044; the muxer outputs the extracted feature quantity data and downscaled image data for transmission), and the upscaling section generates the upscaled image on a basis of the image data and the feature quantity data (fig. 7, element 740; p. 5, section 0087; p. 5, section 0102-p. 6, section 0104; the upscaled image is generated using the received image data and the parameter, which includes feature quantity data).

As to claim 3, Navarrete Michelini discloses wherein the additional data generation section includes a feature quantity data generation section and a super-resolution processing method data generation section (fig. 5, element 530; p. 3, sections 0041-0043; the portion that analyzes for classification of detail information can read on the feature quantity data generation section, while the portion that converts to a parameter can be seen as the super-resolution processing method data generation section), the feature quantity data generation section being configured to generate feature quantity data indicative of at least either a feature quantity of the original image or a feature quantity that is a parameter used for encoding the downscaled image (fig. 5, element 530; p. 3, sections 0041-0044; p. 5, sections 0085-0086; classification data of the original image, which reads on feature quantity data of the original image, is generated by the parameter extractor), the super-resolution processing method data generation section being configured to generate super-resolution processing method data including a parameter for use in super-resolution processing on a basis of the feature quantity data (p. 3, sections 0042-0043; p. 5, section 0087; the parameter for super-resolution is generated based on the content feature quantity data by using a parameter database), the data transmission section transmits the additional data including the super-resolution processing method data (fig. 5, element 550; the muxer outputs the parameter used to upscale in super-resolution processing and the downscaled image data for transmission), and the upscaling section generates the upscaled image on a basis of the image data and the super-resolution processing method data (p. 5, section 0087; p. 5, section 0102-p. 6, section 0104; a super-resolution convolutional neural network is used along with the image and super-resolution parameters, to output an upscaled super-resolution image).

As to claim 4, Navarrete Michelini discloses wherein the upscaling section includes a trained machine learning model configured to output the upscaled image upon receiving, as input, the super-resolution processing method data and an image generated on a basis of the image data (p. 5, section 0087; p. 5, section 0102-p. 6, section 0104; a super-resolution convolutional neural network, which is a type of trained machine learning model is used, along with the image and super-resolution parameters, to output an upscaled super-resolution image).

As to claim 5, Navarrete Michelini discloses wherein the feature quantity data includes data indicative of at least one of a feature point of the original image, an edge strength of the original image, a depth of each pixel included in the original image, a texture type of the original image, an optical flow of the original image, and information representing a direction and a velocity in which and at which a rectangular region in the image moves (p. 3, section 0042; p. 5, section 0086; a feature of the image at a point, reading on a feature point, is determined; the feature can be an object or a style).

As to claim 7, Menachem discloses wherein the upscaling section generates the upscaled image on a basis of a time series of the image data and a time series of the additional data, the upscaled image being higher in resolution than the downscaled image (p. 10, section 0082; the method is performed on the basis of a sequence/time series of images and a sequence/time series of classification metadata). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 8, see the rejection to claim 1.

As to claim 9, see the rejection to claim 1.

As to claim 10, see the rejection to claim 1.

As to claim 11, see the rejection to claim 1. Further, Navarrete Michelini discloses a non-transitory, computer-readable storage medium containing a computer program, which when executed by a computer, causes the computer to an image generation and transmission method by carrying out actions (p. 6, section 0114).

As to claim 12, see the rejections to claims 1 and 11. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Navarrete Michelini in view of Menachem and further in view of Couse (U.S. Publication 2018/0261307). 

As to claim 6, Navarrete Michelini does not disclose, but Couse does disclose wherein the data transmission section transmits, to the image reception apparatus, the additional data with higher priority than the image data (p. 7-8, section 0065; p. 8, section 0070; additional data/metadata regarding an image, such as frame speed or white balance, is prioritized above the image itself). The motivation for this is to save bandwidth, uploading the more bandwidth-intensive imagery when bandwidth becomes available. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Navarrete Michelini and Menachem to transmit, to the image reception apparatus, the additional data with higher priority than the image data in order to save bandwidth initially as taught by Couse. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612